Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 03/10/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Interview Statement
Applicant’s summary of the interview on March 4, 2021, has been reviewed and is complete and accurate.
Status of Claims
Claims 1-14 are currently under examination.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JAPAN 2017-037254, filed 02/28/2017 is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Withdrawn Objections/Rejections
The claim rejections under 35 U.S.C. 112(a) directed to claim 14 is withdrawn in view of Applicant’s arguments (on page 9 of remarks filed 02/17/2021) and in view of the amendments presented for clarifying the claim.
The claim rejections under 35 U.S.C. 112(b) directed to claims 1-14 are withdrawn in view of Applicant’s arguments (on page 9 of remarks filed 02/17/2021) and in view of the amendments presented for clarifying the independent claims.

Response to Arguments
Applicant’s arguments filed 03/10/2021 and those referred from the remarks filed 02/17/2021 have been fully considered.
Applicant amended the independent claims with new subject matters with “transmitting and receiving a first transmission ultrasonic waveform and a second transmission ultrasonic waveform for one scanning line, wherein the first transmission ultrasonic waveform is a high frequency waveform, and wherein the second transmission ultrasonic waveform is formed by: a high frequency waveform that has different sign, amplitude or phase from the high frequency waveform of the first transmission ultrasonic waveform; and a low frequency waveform that has a longer time duration than that of the high frequency waveforms of the first transmission ultrasonic waveform and the second transmission ultrasonic waveform and is generated by the ultrasonic probe when a low frequency voltage waveform is applied to the ultrasonic probe, the low frequency voltage waveform has a voltage amplitude that makes the total voltage of the low frequency voltage waveform and the DC bias voltage equal to or smaller than a pull- in voltage of the probe, the low frequency waveform smoothly changing in accordance with an arbitrary function“ for clarifying the claims and therefore changing the scope of the claims and necessitating new grounds of rejection. 
Applicant argues (on pages 9-15) that the references of record do not teach or at least suggest the amended limitations.
In response, the examiner has reconsidered the references of record and did not find the references of record teaching or at least suggesting the amended limitations with the use of two consecutive transmission pulses for ultrasound imaging wherein the first pulse being made with a high frequency waveform and the second made with a combined high frequency waveform and a low frequency waveform with the low frequency waveform having a time span longer than the high frequency waveform of the second transmission pulse and with the high frequency waveform of the second transmission pulse having a different sign, amplitude or phase than the high 
The examiner is therefore fully considering the amended limitations and performed new searches. No prior art is found for C-MUT transducers with the use of two consecutive transmission pulses for ultrasound imaging wherein the first pulse being made with a high frequency waveform and the second made with a combined high frequency waveform and a low frequency waveform with the low frequency waveform having a time span longer than the high frequency waveform of the second transmission pulse and with the high frequency waveform of the second transmission pulse having a different sign, amplitude or phase than the high frequency waveform of the first transmission pulse. Dual-frequency transmission pulses are found but with a direct application of pulse inversion or amplitude modulated pulse inversion with the use for both consecutive pulses of combined high and low frequency waveforms.
Therefore, the claim rejections under 35 U.S.C. 103 are withdrawn.

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: as discussed above, the closest prior art are Hashiba (USPN 20100168575 A1; Pub.Date 07/01/2010; Fil.Date 12/25/2006) in view of Adachi et al. (USPN 20070083119 A1; Pub.Date 04/12/2007; Fil.Date 12/08/2006) in view of Angelsen et al. (USPN 20140150556 A1; Pub.Date 06/05/2014; Fil.Date 10/02/2013) and in view of Park et al. (2013 IEEE Trans. Ultrason. Ferroelec. Freq. Cont. 60:1245-1255; Pub.Date 2013) for teaching the C-MUT transducers use with pulse inversion and 
Therefore either combination as closest prior art found and of record do not teach or reasonably suggest the combination of each claim limitation of independent claims 1 and 8 as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785